DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on December 17, 2019.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 2/12/2020 has been considered by the examiner.

Drawings
4.	The drawings were received on December 17, 2019.  These drawings are accepted.

Allowable Subject Matter
5.	Claims 1-20 are allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 1, and similarly with respect to claims 7, 13 and 18, Borgwardt (US 2017/0053759) discloses an apparatus (i.e. circuit of Figure 2), comprising: 

 	at least one processor (Fig. 2, microprocessor MP).
 	
 	However, none of the prior art, listed above or in the attached PTO-892 form, alone or in combination of an obvious manner discloses a terminal spring element providing a wire clamp force in a terminal configured to receive a field wire inserted into the terminal spring element; a detector associated with the terminal spring element, configured to measure displacement of the terminal spring element when the field wire is inserted into the terminal spring element; at least one memory including computer program code, wherein the computer program code, when executed by operation of the at least one processor, performs an operation comprising: receiving a measurement of the displacement of the terminal spring element when the field wire is inserted into the terminal spring element; converting the measurement of the displacement into a wire size of the field wire and determine the trip current value based on the wire size from a standard relationship of trip current values to wire sizes; setting a handle rating value equal to the trip current value and measuring an interval during which a measurement of the current in the field wire is continuously greater than the handle rating value; accessing a trip curve corresponding to the handle rating value to determine whether the measured interval exceeds the maximum interval indicated by the trip curve; and 
. 
 	Therefore, regarding claims 1-6, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	An apparatus, comprising: 
 	a terminal spring element providing a wire clamp force in a terminal configured to receive a field wire inserted into the terminal spring element; 
 	a detector associated with the terminal spring element, configured to measure displacement of the terminal spring element when the field wire is inserted into the terminal spring element; 
 	a current monitoring unit configured to measure current in the field wire and interrupt the current when a magnitude of the current exceeds a trip current value for a maximum interval of time; 
 	at least one processor; 
 	at least one memory including computer program code, wherein the computer program code, when executed by operation of the at least one processor, performs an operation comprising: 
 	 	receiving a measurement of the displacement of the terminal spring element when the field wire is inserted into the terminal spring element; 
 	 	converting the measurement of the displacement into a wire size of the field wire and determine the trip current value based on the wire size from a standard relationship of trip current values to wire sizes; 
 	 	setting a handle rating value equal to the trip current value and measuring an interval during which a measurement of the current in the field wire is continuously greater than the handle rating value; 
 	 	accessing a trip curve corresponding to the handle rating value to determine whether the measured interval exceeds the maximum interval indicated by the trip curve; and  -16- 81778263v.1 1005700/877US 1PAL-MRY-0077-US-NP (1005700.877US1) providing a tripping signal to the current monitoring unit to interrupt the current when the measured interval exceeds the maximum interval for the measured current to be continuously greater than the handle rating value.

Regarding claims 7-12, the prior art fails to disclose or suggest the emboldened and italicized features below:
A method, comprising: 
receiving a measurement of a displacement of a terminal spring element, from a detector associated with the terminal spring element, when a field wire is inserted into the terminal spring element, the terminal spring element providing a wire clamp force in a terminal configured to receive the field wire inserted into the terminal spring element;  -17- 81778263v.1 1005700/877US 1PAL-MRY-0077-US-NP (1005700.877US1) 
converting the measurement of the displacement into a wire size of the field wire and determining a trip current value based on the wire size from a standard relationship of trip current values to wire sizes; 
setting a handle rating value equal to the trip current value and measuring an interval during which a measurement of the current in the field wire is continuously greater than the handle rating value; 
accessing a trip curve corresponding to the handle rating value to determine whether the measured interval exceeds the maximum interval indicated by the trip curve; and 
providing a tripping signal to a current monitoring unit to interrupt the current when the measured interval exceeds the maximum interval for the measured current to be continuously greater than the handle rating value.

Regarding claims 13-17, the prior art fails to disclose or suggest the emboldened and italicized features below:
A computer program product comprising computer executable program code recorded on a computer readable non-transitory storage medium, the computer executable program code comprising: 
code for receiving a measurement of a displacement of a terminal spring element, from a detector associated with the terminal spring element, when a field wire is inserted into the terminal spring element, the terminal spring element providing a wire clamp force in a terminal configured to receive the field wire inserted into the terminal spring element; 
code for converting the measurement of the displacement into a wire size of the field wire and determining a trip current value based on the wire size from a standard relationship of trip current values to wire sizes; 
code for setting a handle rating value equal to the trip current value and measuring an interval during which a measurement of the current in the field wire is continuously greater than the handle rating value; 
code for accessing a trip curve corresponding to the handle rating value to determine whether the measured interval exceeds the maximum interval indicated by the trip curve; and 
code for providing a tripping signal to a current monitoring unit to interrupt the current when the measured interval exceeds the maximum interval for the measured current to be continuously greater than the handle rating value.

Regarding claims 18-20, the prior art fails to disclose or suggest the emboldened and italicized features below:
An apparatus, comprising: 
a wire clamp in a terminal configured to receive a field wire inserted into the wire clamp; a detector associated with the wire clamp, configured to measure displacement of the wire clamp when the field wire is inserted into the wire clamp; 
a current monitoring unit configured to measure current in the field wire and interrupt the current when a magnitude of the current exceeds a trip current value for a maximum interval of time; 
at least one processor; 
at least one memory including computer program code, wherein the computer program code, when executed by operation of the at least one processor, performs an operation comprising: 
 	receiving a measurement of the displacement of the wire clamp when the field wire is inserted into the wire clamp; 
 	converting the measurement of the displacement into a wire size of the field wire and determine the trip current value based on the wire size from a standard relationship of trip current values to wire sizes;  -20- 81778263v.1 1005700/877US 1PAL-MRY-0077-US-NP (1005700.877US1) 
 	setting a handle rating value equal to the trip current value and measuring an interval during which a measurement of the current in the field wire is continuously greater than the handle rating value; 
 	accessing a trip curve corresponding to the handle rating value to determine whether the measured interval exceeds the maximum interval indicated by the trip curve; and 
 	providing a tripping signal to the current monitoring unit to interrupt the current when the measured interval exceeds the maximum interval for the measured current to be continuously greater than the handle rating value.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Borgwardt (US 2017/0053759) deals with a circuit breaker and method, Sorin et al (US 2018/0062380) deals with a monitoring unit for monitoring a circuit breaker comprising an electrical power supply management system and circuit breaker comprising such a unit, Vincent et al (US 2015/0070026) deals with a method for determining a cause of a voltage outage load-side from a circuit breaker, auxiliary unit for a circuit breaker, electric system comprising a circuit breaker and one such auxiliary unit, Robarge et al (US 2008/0079437) deals with a current sensing module and assembly method thereof, Davison et al (US 2008/0012670) deals with a switch-to-trip point translation, Dobbs et al (US 2007/0053127) deals with an apparatus comprising circuit breaker with adjunct sensor unit, Ricciuti (US 10,151,798) deals with a circuit breaker accessory data collector and related methods and computer program products, Bubar et al (US 10,072,997) deals with safety switch with imbalance test, and Suptitz et al (US 5,877,691) deals with a circuit breaker with a circuit breaker unit and processing, calibration and communication modules.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838